[Cite as State ex rel. Hull v. Culotta, 2019-Ohio-5054.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                          LAKE COUNTY, OHIO


STATE OF OHIO ex rel. FLOYD J. HULL,                       :   PER CURIAM OPINION

                 Relator,                                  :
                                                               CASE NO. 2019-L-086
        - vs -                                             :

VINCENT A. CULOTTA, JUDGE,                                 :

                 Respondent.                               :


Original Action for Writ of Procedendo

Judgment: Petition dismissed.


G. Michael Goins, 13609 Shaker Boulevard, Suite 3-A, Cleveland, Ohio 44120 (For
Relator).

Charles E. Coulson, Lake County Prosecutor, and Michael L. DeLeone, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, Ohio 44077 (For Respondent).



PER CURIAM.

        {¶1}     Relator, Floyd J. Hull, seeks a writ of procedendo to compel Judge

Vincent A. Culotta to rule following an appeal in which this court reversed and

remanded for further proceedings on Hull’s post-conviction petition. State v. Hull, 11th

Dist. Lake No. 2018-L-050, 2019-Ohio-23, ¶ 38. Judge Culotta moves to dismiss

arguing that Hull's petition is moot since he has ruled.
       {¶2}   “‘A writ of procedendo is appropriate when a court has either refused to

render a judgment or has unnecessarily delayed proceeding to judgment.’” State ex rel.

R.W. Sidley, Inc. v. Crawford, 100 Ohio St.3d 113, 2003-Ohio-5101, 796 N.E.2d 929, ¶

16, quoting State ex rel. Weiss v. Hoover, 84 Ohio St.3d 530, 532, 705 N.E.2d 1227

(1999). “Procedendo is an order from a court of superior jurisdiction to proceed to

judgment * * *.” State ex rel. Miley v. Parrott, 77 Ohio St.3d 64, 67, 671 N.E.2d 24

(1996). A procedendo does not direct a court how to decide a matter, but only directs it

to proceed. Id.

       {¶3}   However, the trial court has now denied Hull’s petition finding no

substantive grounds for relief and that a hearing was not warranted. State ex rel.

Findlay Publishing Co. v. Schroeder, 76 Ohio St.3d 580, 581, 669 N.E.2d 835 (1996)

(courts may take judicial notice of appropriate matters in determining a motion to

dismiss without converting it to a motion for summary judgment).

       {¶4}   Thus, Hull’s petition is moot due to the trial court's ruling. Davis v.

Smalheer, 11th Dist. Geauga No. 2010-G-2982, 2010-Ohio-6061, ¶ 5, citing Perry v.

McKay, 11th Dist. Trumbull No. 2009-T-0023, 2009-Ohio-5767, ¶ 16 (finding merits of

procedendo claim moot once judicial officer completes the act that relator seeks to

compel).

       {¶5}   Hull's petition for writ of procedendo is dismissed.


THOMAS R. WRIGHT, P.J., MATT LYNCH, J., MARY JANE TRAPP, J., concur.




                                             2